United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakdale, NY, Employer
_________________________________________
Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-925
Issued: November 15, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 3, 2011 appellant, through her attorney, filed a timely appeal from a
January 26, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
finding that she did not establish a recurrence of disability. The Board docketed the appeal as
No. 11-925.
The Board has duly reviewed the record and finds that the case is not in posture for
decision. In a March 17, 2009 decision, OWCP reduced appellant’s compensation based on its
finding that her actual earnings as an executive assistance effective July 28, 2008 fairly and
reasonably represented her wage-earning capacity.1 On June 15, 2010 she filed a notice of
recurrence of disability commencing on March 22, 2009 causally related to her accepted
employment injury. Appellant stopped work on March 22, 2010 and did not return.2 In a report
1

This case has previously been before the Board. By decision dated November 1, 2006, the Board set aside a
March 22, 2006 decision finding that appellant had not established that she sustained herniated cervical discs at C45 and C5-6 due to employment factors. Docket No. 06-1438 (issued November 1, 2006). Following further
development, OWCP accepted that she sustained employment-related left shoulder sprain, an aggravation of a
cervical intervertebral disc and displacement of a cervical intervertebral disc without myelopathy.
2

On the form, appellant’s supervisor noted that the initial injury occurred at another work location. Management
met with her on March 22, 2010 “to discuss possible termination due to poor performance.” Appellant advised the
employing establishment that she was sick on March 23 to 25, 2010 and resigned on March 26, 2010.

dated March 23, 2010, Dr. Magda Fahmy, a Board-certified physiatrist, discussed appellant’s
work injury and diagnosed degenerative disc disease. She found that appellant was disabled due
to increased symptoms and that her “disability impairs her movements and she cannot tolerate
working at this time.” On September 4, 2010 Dr. Fahmy determined that she remained disabled
from work.
On December 17, 2010 OWCP advised appellant of the definition of a recurrence of
disability and requested additional factual and medical information. By decision dated
January 26, 2011, it found that she did not establish a recurrence of disability due to her accepted
employment injury. OWCP determined that the medical evidence was insufficient to show that
appellant’s condition had materially worsened such that she was unable to perform her work
duties. While it noted that the medical evidence did not show a material worsening of
appellant’s accepted condition, it developed the evidence and found that the issue presented was
whether the claimed recurrence of disability on March 22, 2010 was due to the accepted work
injury. Under the circumstances of this case, however, the Board finds that OWCP should have
developed the issue of whether the March 17, 2009 wage-earning capacity determination should
be modified. Appellant stopped work and submitted medical evidence indicating that she was
totally disabled for the foreseeable future. The Board has held that, when a wage-earning
capacity determination has been issued and a claimant submits evidence with respect to disability
for work, OWCP must evaluate the evidence to determine whether modification of the wageearning capacity finding is warranted.3 The Board thus finds that OWCP should have considered
the issue of modification of the wage-earning capacity determination.

3

See Sharon C. Clement, 55 ECAB 552 (2004); Katherine T. Kreger, 55 ECAB 633 (2004); Federal (FECA)
Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.9(a)
(December 1995).

2

IT IS HEREBY ORDERED THAT the January 26, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: November 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

